972 F.2d 1339
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John Michael IRK, Petitioner-Appellant,v.Robert L. MILLER, et al., Respondent-Appellees.
No. 91-16785.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.*Decided Aug. 5, 1992.

Before EUGENE A. WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
John Irk, a former Nevada state prisoner, filed a civil rights complaint under 42 U.S.C. § 1983 against 38 named defendants.   The Nevada Office of the Attorney General, on behalf of 32 of the 38 named defendants, moved to dismiss for failure to state a claim.   Fed.R.Civ.P. 12(b)(6).   The district court dismissed Irk's complaint, but not his action.   An order dismissing a complaint but not the underlying action is not a final appealable order.   Hoohuli v. Ariyoshi, 741 F.2d 1169, 1171-72 n. 1 (9th Cir.1984).   Accordingly, we lack jurisdiction under 28 U.S.C. § 1291 to hear this appeal.


3
APPEAL DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3